 1

 2

 3

 4                                    UNITED STATES DISTRICT COURT

 5                                EASTERN DISTRICT OF CALIFORNIA

 6

 7    ROBERT BANUELOS,                                         Case No. 1:19-cv-01328-DAD-BAM

 8                       Plaintiff,
                                                               ORDER GRANTING MOTION TO
 9            v.                                               PROCEED IN FORMA PAUPERIS

10    ANTHONY TONY REYES,                                      (Doc. No. 2)

11                       Defendant.                            ORDER DIRECTING PAYMENT OF
                                                               INMATE FILING FEE BY KINGS COUNTY
12                                                             JAIL

13

14          Plaintiff Robert Banuelos (“Plaintiff”) is a county jail inmate proceeding pro se in the

15   instant action against Anthony Tony Reyes. (Doc. Nos. 1, 2.) Currently before the Court is

16   Plaintiff’s motion to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Doc. No. 4.)

17          Plaintiff has made the showing required by § 1915(a) and accordingly, the request to

18   proceed in forma pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee of

19   $350.00 for this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments

20   in the amount of twenty percent (20%) of the preceding month’s income credited to Plaintiff’s trust

21   account. The Kings County Jail is required to send to the Clerk of the Court payments from

22   Plaintiff’s trust account each time the amount in the account exceeds $10.00, until the statutory

23   filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

24          Accordingly, IT IS HEREBY ORDERED that:

25          1.      Plaintiff’s application to proceed in forma pauperis is GRANTED;

26          2.      The Sheriff of the Kings County Jail or his/her designee shall collect payments

27   from Plaintiff’s trust account in an amount equal to twenty percent (20%) of the preceding

28   month’s income credited to Plaintiff’s trust account and shall forward those payments to the
                                                           1
 1   Clerk of the Court each time the amount in the account exceeds $10.00, in accordance with

 2   28 U.S.C. § 1915(b)(2), until a total of $350.00 has been collected and forwarded to the Clerk

 3   of the Court. The payments shall be clearly identified by the name and number assigned to

 4   this action;

 5          3.      The Clerk of the Court is directed to serve a copy of this order and a copy of

 6   Plaintiff’s in forma pauperis application on the Sheriff of the Kings County Jail via the Court’s

 7   electronic case filing system (CM/ECF);

 8          4.       The Clerk of the Court is directed to serve a copy of this order on the Financial

 9   Department, U.S. District Court, Eastern District of California; and

10          5.      Plaintiff’s complaint will be screened in due course pursuant to 28 U.S.C. §

11   1915(e)(2).

12
     IT IS SO ORDERED.
13

14      Dated:      October 10, 2019                         /s/ Barbara    A. McAuliffe         _
                                                      UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
